DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8th, 2022 has been entered.
Status of claims
Claims 1, 3-11 are pending. Claim 2 has been previously canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owings et al. (US 4,050,003; hereinafter Owings).
Regarding claim 1, Owings discloses of a demountable assembly structure (10; see Fig. 1-5), comprising:
a first body (12) having a first sliding surface (34) defining a top of the first body (if structure 10 is oriented in a vertical position with second body 14 on top of the first body, the first sliding surface will define a top of the first body) and a slide switch recess (see Annotated Fig. 1 below) positioned proximate to the first sliding surface (as seen in the figures); 

an engaging component (28) comprising a slide switch (see Annotated Fig. 3 below) and a resilient element (see Annotated Fig. 3), the resilient element having a basal portion (see Annotated Fig. 4 below) fixedly disposed in the slide switch recess (as seen in the figures) and at least one resilient engaging arm (see Annotated Fig. 4) extended from the basal portion to the engaging channel (as seen in the figures) and, when the first body and second body are engaged, engaged inside the engaging channel (see Fig. 3), wherein, through the resilient element, the slide switch is disposed in the slide switch recess (as seen in the figures) movably in a direction of force toward the engaging channel and perpendicular to the first and second sliding surfaces (see Annotated Fig. 4 showing the direction of force towards the engaging channel, which is perpendicular to the first and second sliding surfaces), arranged such that the slide switch triggers the at least one resilient engaging arm to disengage from the engaging channel when the slide switch undergoes a backward push in a direction opposite to the direction of force (it can be 

    PNG
    media_image1.png
    255
    462
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    223
    308
    media_image2.png
    Greyscale

Annotated Figure 1					Annotated Figure 2

    PNG
    media_image3.png
    334
    427
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    313
    500
    media_image4.png
    Greyscale

Annotated Figure 3						Annotated Figure 4
Regarding claim 6, Owings discloses wherein the at least one resilient engaging arm has a resilient portion (see Annotated Fig. 5 below) extended from the basal portion (as seen in the 

    PNG
    media_image5.png
    264
    482
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    217
    278
    media_image6.png
    Greyscale

Annotated Figure 5 				Annotated Figure 6
Regarding claim 7, Owings discloses wherein the engaging portion has a guide surface (see Annotated Fig. 7 below) that is facing the engaging protrusion when the second sliding surface of the second body is placed on the first sliding surface of the first body with the engaging channel facing the slide switch recess and before the first body and second body are in the engaged position (when viewing Fig. 4, it can be seen that the guide surface faces in the direction of the engaging protrusion when the second body is placed on the first sliding surface, with the engaging channel facing in the direction of the slide switch recess before the first and second bodies are in the engaged position).

    PNG
    media_image7.png
    264
    464
    media_image7.png
    Greyscale

Annotated Figure 7
Regarding claim 10, Owings discloses a demountable assembly structure (10; see Fig. 1-5), comprising:
a first body (12) having a first sliding surface (34) on a top side thereof (if structure 10 is oriented in a vertical position with second body 14 on top of the first body, the first sliding surface will define a top of the first body) and a slide switch recess (see Annotated Fig. 1) positioned proximate to the first sliding surface (as seen in the figures) and extending longitudinally along a lateral side thereof (it can be seen in the figures the slide switch recess extends along a side lateral to the first sliding surface); 
a second body (14) having a second sliding surface (36) on a bottom side thereof (if structure 10 is oriented in a vertical position with the second body on top of the first body, the second sliding surface will define a bottom of the second body), arranged such that when the second body is stacked on top of the first body with portions of the first sliding surface and the second slide surface in contact, the second sliding surface is slidable relative to the first sliding surface (see sliding of second sliding surface relative to first sliding surface occur between Fig. 3-4), the second body further having an engaging channel (see Annotated Fig. 2) positioned proximate to the second sliding surface (as seen in the figures) and extending longitudinally along a lateral side thereof (it can be seen in the figures the engaging channel extends along a side lateral to the second sliding surface), the engaging channel being opposite the slide switch recess when the first body and second body are slid to an engaged position (Fig. 3 depicts an engaged position of the first and second bodies, showing the engaging channel being opposite the slide switch recess); and 
an engaging component (28) comprising a slide switch (see Annotated Fig. 3) and a resilient element (see Annotated Fig. 3), the slide switch disposed in the slide switch recess (as 

    PNG
    media_image8.png
    167
    337
    media_image8.png
    Greyscale

Annotated Figure 8
Regarding claim 11, Owings discloses a demountable assembly structure (10; see Fig. 1-5), comprising: Page 4 of 10Appl. No. 16/212,614Date: February 8, 2022 Examiner: Baynes, KevinAttorney Docket No. 24343481 Art Unit 3678
a first body (12) having a first sliding surface (34) defining a top of the first body (if structure 10 is oriented in a vertical position with second body 14 on top of the first body, the first sliding surface will define a top of the first body) and a slide switch recess (see Annotated Fig. 1) positioned proximate to the first sliding surface (as seen in the figures); 
a second body (14) having a second sliding surface (36) defining a bottom of the second body (if structure 10 is oriented in a vertical position with the second body on top of the first body, the second sliding surface will define a bottom of the second body), arranged such that when the second body is stacked on top of the first body with portions of the first slidinq surface and the second slide surface in contact, the second slidinq surface is slidable relative to the first sliding surface (see sliding of second sliding surface relative to first sliding surface occur between Fig. 3-4), the second body having an engaging channel (see Annotated Fig. 3) positioned proximate to the second sliding surface (as seen in the figures), the engaging channel being opposite the slide switch recess when the first body and second body are slid to an engaged position (Fig. 3 depicts an engaged position of the first and second bodies, showing the engaging channel being opposite the slide switch recess); and 

wherein, to join the first body and the second body, the first sliding surface slides onto the second sliding surface in a direction toward the slide switch recess until, arranged such that the at least one resilient engaging arm becomes engaged inside the engaging channel by sliding the second sliding surface of the second body on the first sliding surface of the first body in a direction toward the slide switch recess until the guide surface slides along an outer edge of the engaging channel and then into the engaging channel (as the first and second sliding surfaces 
wherein, when the slide switch undergoes a backward push in a direction opposite to the direction of force, the slide switch triggers the at least one resilient engaging arm to disengage from the engaging channel so as to disengage the first body and the second body (it can be seen in the figures that in order for the two bodies to go from the engaged position seen in Fig. 3 to a disengaged position seen in Fig. 4, the engaging arm disengages from the engaging channel due to a backwards push of the slide switch that is opposite the direction of force seen in Annotated Fig. 4), and 
wherein a rail (26) is disposed on one of the first sliding surface and the second sliding surface (rail is disposed on second sliding surface as seen in Fig. 5), and a groove (24) corresponding in position to the rail is disposed on the other of the first sliding surface and the second sliding surface (groove is disposed on first sliding surface as seen in Fig. 5), the rail arranged to be received in the groove with the first sliding surface and the second sliding surface in contact (as seen in Fig. 5) and configured to allow the second body to slide on the first body toward the slide switch recess until the first body and the second body are engaged (see Col. 4 lines 1-6).Page 5 of 10Appl. No. 16/212,614Date: February 8, 2022 Examiner: Baynes, KevinAttorney Docket No. 24343481Art Unit 3678


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Owings in view of Cheng (US 9,722,377).
Regarding claim 3, Owings does not explicitly disclose wherein a limit recess and a bump which correspond in position to each other are disposed between the slide switch and the slide switch recess, with the limit recess extending in the direction of force, wherein the bump restricts movement of the slide switch to within the slide switch recess and in the direction of force.
Cheng (Fig. 1-7) teaches of a similar demountable assembly structure comprising a first body (1) having a slide switch recess (see Annotated Fig. 9 below), with a slide switch (comprising 31, 32, 321, 33; see Fig. 4) disposed in a slide switch recess (see Fig. 6) such that the slide switch is movable in a direction of force (indicated via horizontal arrows in Fig. 6), wherein the slide switch comprises a limit recess (see Annotated Fig. 10, 11 below) disposed on the slide switch and wherein the limit recess extends in the direction of force that the slide switch slides along (as seen within Fig. 6), and a corresponding bump (see Annotated Fig. 11) that is disposed in the slide switch recess, which restricts the movement of the slide switch to within the slide switch recess and in the direction of force, wherein the limit recess and bump serve to assist the slide switch in maintaining its position within the slide switch recess.

    PNG
    media_image9.png
    405
    418
    media_image9.png
    Greyscale
		
    PNG
    media_image10.png
    246
    270
    media_image10.png
    Greyscale

Annotated Figure 9 				    Annotated Figure 10

    PNG
    media_image11.png
    811
    871
    media_image11.png
    Greyscale

Annotated Figure 11
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Owings with the teaching of Cheng, to have a corresponding limit recess and bump disposed between the slide switch and the slide switch recess, wherein the limit recess is disposed on the slide switch, and the bump is disposed in the slide switch recess, with the limit recess extending in the direction of force, and wherein the bump restricts 
Regarding claim 4, Owings, as modified by Cheng, further teaches wherein the limit recess is disposed on the slide switch, and the bump is disposed in the slide switch recess (as noted above in claim 3).
Regarding claim 5, Owings does not explicitly disclose wherein a guide protrusion is disposed on each of two sides of the slide switch, and two slide slots corresponding in position to the two guide protrusions are disposed in the slide switch recess.
Cheng (Fig. 1-7) teaches of a similar demountable assembly structure comprising a first body (1) having a slide switch recess (see Annotated Fig. 9), with a slide switch (comprising 31, 32, 321, 33; see Fig. 4) disposed in the slide switch recess (see Fig. 6), wherein the slide switch comprises guide protrusions (see Annotated Fig. 12 below) disposed on each of two sides of the slide switch, and the slide switch recess comprises two side slots (see Annotated Fig. 13 below) corresponding in position to the two guide protrusions, which are disposed within the slide switch recess, wherein the guide protrusions and side slots serve to assist the slide switch maintain correct orientation as it undergoes linear movement (indicated via horizontal arrows in Fig. 6).

    PNG
    media_image12.png
    255
    231
    media_image12.png
    Greyscale
		
    PNG
    media_image13.png
    384
    473
    media_image13.png
    Greyscale

     Annotated Figure 12				   Annotated Figure 13
.
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Owings in view of Hanson (US 7,796,396).
Regarding claim 8, Owings does not explicitly disclose wherein a positioning-related structure is disposed between the basal portion and the slide switch recess.
Hanson (Fig. 1-6) teaches of a similar assembly, comprising a positioning-related structure that is used in securing two bodies (101, 102) by way of a latch switch (110 in Fig. 1-2, 300 in Fig. 3-6), wherein the positioning structure comprises a plurality of positioning holes (302, 303) and a plurality of corresponding positioning posts (501, 502).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Owings with the teachings of Hanson, to have a positioning structure disposed between the basal portion and slide switch recess. By placing a plurality of positioning holes within the basal portion and a plurality of corresponding positioning post on the bottom surface of the slide switch recess, wherein the positioning post would fit and be slidable within the positioning hole, this would help allow for the engaging component to remain in position within the slide switch recess when the second body is disassembled from the first body and limit any sort of axial rotation of the engaging component when it is disposed in the slide switch recess. By having this positioning related structure disposed between the basal 
Regarding claim 9, Owings, as modified by Hanson, further teaches wherein the positioning-related structure comprises a plurality of positioning holes and a plurality of positioning posts, the positioning holes being disposed on the basal portion, and the positioning posts being disposed in the slide switch recess (as noted above in claim 8).
Response to Arguments
Applicant’s amendments filed February 8th, 2022 overcome the previous rejections under 35 U.S.C. 102 and 103. However, upon further search and consideration, a new grounds of rejection has been made in view of newly found prior art, as expounded upon above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678       

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678